 
 
I 
111th CONGRESS
1st Session
H. R. 1317 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2009 
Mr. Shuster introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit to individuals who pay their mortgages on time. 
 
 
1.Credit for making mortgage payments on time 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36A the following new section: 
 
36B.Credit for making mortgage payments on time 
(a)In generalIn the case of an individual who is liable for one or more principal residence mortgage payments which are due during 2008 and 2009 and who makes all of such payments on time, there shall be allowed as a credit against the tax imposed by this subtitle for the taxpayer’s 2009 taxable year an amount equal to $5,000 ($2,500 in the case of a married individual filing a separate return). 
(b)Principal residence mortgage paymentsFor purposes of this section, the term principal residence mortgage payment means any payment on indebtedness which is secured by the taxpayer’s principal residence (within the meaning of section 121). Such term shall not include any payment on any indebtedness which is secured by a residence which in located outside the United States. 
(c)Lender statement of complianceNo credit shall be allowed under subsection (a) unless the taxpayer obtains from each lender to whom a payment described in subsection (a) is due a statement that such taxpayer was not delinquent in making any such payment.  
(d)2009 taxable yearFor purposes of this section, the term 2009 taxable year means the taxable year ending on December 31, 2009 (or, in the case of taxpayer whose taxable year does not end on such date, the taxpayer’s first taxable year ending after such date).. 
(b)Conforming amendments 
 (1) Section 6211(b)(4)(A) of such Code is amended by inserting 36B, after 36A,.  
 (2) Section 1324(b)(2) of title 31, United States Code, is amended by inserting 36B, after 36A,.  
 (3) The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36 the following new item: 
 
 
Sec. 36B. Credit for making mortgage payments on time.  .  
(c)Effective dateThe amendments made by this section shall apply to taxable years ending on or after December 31, 2009.  
 
